Filed 2/10/21 4444 W. Sunset Rd., LLC v. Y Travel, LLC CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 4444 W. SUNSET RD., LLC,

      Plaintiff and Respondent,                                        G059090

           v.                                                          (Super. Ct. No. 30-2016-00831120)

 Y TRAVEL, LLC,                                                        OPINION

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
James L. Crandall, Judge. Affirmed.
                   Wolfe & Wyman, Michael H. Shen; Marquis Aurbach Coffing and Terry
A. Coffing for Defendant and Appellant.
                   Law Offices of John A. Belcher and John A. Belcher for Plaintiff and
Respondent.
                                          *                  *                  *
              Y Travel, LLC (Y Travel) appeals from the trial court’s postjudgment order
awarding 4444 W. Sunset Rd., LLC (Sunset) $113,740 in contractual attorney fees after it
prevailed in its action for unpaid back rent. Y Travel does not challenge the merits of the
attorney fee order, but instead pursues this appeal only “[i]n the event that this Court
reverses the Superior Court’s decision [in a concurrently pending appeal concerning the
back rent in] G058803.” We have affirmed that decision. (4444 W. Sunset Rd., LLC
et al. v. Y Travel, LLC (Feb. 2, 2021, G058803) [nonpub. opn.].) We therefore also
affirm the trial court’s attorney fee order.
              Sunset is entitled to its costs on appeal.




                                                   GOETHALS, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



MOORE, J.




                                               2